Citation Nr: 0509668	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 12, 1998, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.  In April 2004, the veteran appeared at a hearing 
held in Washington, D.C., before the undersigned.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
anxiety neurosis was denied in a January 1977 rating 
decision.  The veteran was given notice of this decision and 
of his appellate rights, but did not appeal.

2.  PTSD was not present on April 11, 1980, or for many years 
thereafter. 

3.  The veteran submitted a claim of entitlement to service 
connection for post-traumatic stress disorder which was 
received on March 12, 1998.

CONCLUSION OF LAW

Criteria for assignment of an effective date prior to March 
12, 1998, for the grant of entitlement to service connection 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The record reveals that the veteran first sought entitlement 
to service connection for a psychiatric disorder in October 
1974.  His claim was denied in a January 1977 rating decision 
as anxiety neurosis was not shown in service, and not shown 
to be a result of service.  The veteran was notified of this 
decision and of his appellate rights in February 1977, but 
did not appeal the denial of this claim.  As such, the 
January 1977 rating decision became final.  See 38 C.F.R. 
§ 20.1103.

The veteran states that he was hospitalized for psychiatric 
treatment at the time of this decision, and, as a 
consequence, was so incapacitated that he could not file an 
appeal.  However, the contemporaneous evidence shows that he 
did file a notice of disagreement regarding another issue 
addressed in the same rating decision, and when asked, in 
April 1977, to clarify which issues he intended to appeal, he 
again stated he was appealing the other issue (an increased 
rating for shell fragment wound residuals of the shoulder).  
Moreover, the 1977 rating decision did not address service 
connection for PTSD, and the 1998 claim was a new claim, not 
a reopened claim.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  

On March 12, 1998, the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder was 
received.  At that time, he submitted a report from a private 
physician, dated in February 1998, reflecting a diagnosis of 
post-traumatic stress disorder superimposed on major 
depression.  In September 1998, the veteran advised VA that 
he had participated in treatment for depression in 1977, 
1996, and 1998, and that post-traumatic stress disorder was 
first diagnosed in February 1998.  Upon VA examination in 
February 1999, a diagnosis of post-traumatic stress disorder 
due to service experiences was confirmed.

Based on the veteran's March 12, 1998 claim, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder.  The record clearly shows that although the veteran 
was treated for various psychiatric symptoms on numerous 
occasions from 1974 to 1999, the earliest mention of PTSD was 
in a July 1996 note to rule out post-traumatic stress 
disorder, followed by a February 1997 treatment note 
reporting a history of PTSD.  However, a VA psychiatric 
examination in July 1997 did not result in a diagnosis of 
PTSD, and a formal diagnosis was not provided until the 
February 1998 evaluation.  

Nevertheless, even assuming that the symptoms thought to 
suggest PTSD in July 1996 were sufficient to establish the 
date entitlement arose, the veteran's claim was not received 
until March 12, 1998.  Because the veteran's claim was not 
received within one year of his discharge from service, the 
date of receipt of claim, March 12, 1998, must be assigned as 
the effective date of the grant of benefits.

The veteran argues that an earlier effective date should be 
assigned because psychiatric diagnoses prior to February 1998 
should have been post-traumatic stress disorder.  He believes 
that he had PTSD at the time of the 1977 hospitalization, and 
that it was not diagnosed at that time solely because it was 
not recognized as a disease entity.  While it is true that 
PTSD was not recognized as a diagnosis at that time, his 
assertion that PTSD should have been diagnosed is 
speculative, and not supported by any medical evidence.  The 
veteran, as a layman, is not competent to provide a medical 
diagnosis of his symptoms; medical expertise is required for 
such a determination.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, PTSD was not diagnosed until many years later, and, 
significantly, many years after PTSD became a well-
established diagnosis.  

He asserts in the alternative that an effective date of two 
years prior to the date of receipt of claim should be 
assigned pursuant to 38 C.F.R. Section 3.114(a) because the 
grant of benefits is based upon liberalizing legislation.  
The Board appreciates the veteran's assertion that an earlier 
effective date should be assigned because regulations were 
liberalized in 1980 so as to allow for VA compensation for 
post-traumatic stress disorder.  The addition of PTSD as a 
diagnostic entity in the schedule for rating mental disorders 
was a "liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a).  See VAOPGCPREC 26-97, 62 Fed. Reg. 63604 (1997).  
However, an effective date prior to the date of claim cannot 
be assigned under section 3.114(a) unless the claimant met 
all eligibility criteria for the liberalized benefit on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD, and such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  Id.  

The evidence does not show that the veteran met all 
eligibility requirements for service connection for PTSD as 
of April 11, 1980.  PTSD was not diagnosed until many years 
later, despite numerous treatment records, including 
psychiatric evaluations conducted after PTSD became a 
recognized diagnosis.  As noted above, the veteran is not 
competent to state that PTSD should have been diagnosed 
earlier.  See Bostain, supra; Espiritu, supra.  The medical 
evidence of record does not suggest a diagnosis of PTSD until 
1996, when rule-out PTSD was noted, and PTSD was not 
confirmed until 1998.  

Accordingly, as pointed out above, the earliest effective 
date for assignment must be the date of receipt of claim.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
veteran's request for assignment of an effective date prior 
to March 12, 1998, for the grant of entitlement to service 
connection for post-traumatic stress disorder is denied.  


Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that error was committed in the assignment 
of the effective date of the grant of benefits, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him the opportunity to 
testify before the Board in April 2004.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An effective date prior to March 12, 1998 for the grant of 
entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	K. D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


